Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gis Tech CN 108446057, hereinafter, Gis

In regards to claim 1, Gis teaches  (Original) a touch display panel, comprising (abstract):
a display substrate (fig. 8 (30)), a touch circuit on a side of a light emergent surface of the display substrate (pg.2. 2nd para.) and a first optical adhesive between (fig. 2/8 (20)  the display substrate and the touch circuit (fig. 7 and 8 (40/50)) wherein a rough contact surface existing on a part, in a frame region, of the first optical adhesive

    PNG
    media_image1.png
    240
    625
    media_image1.png
    Greyscale

, and the touch circuit comprises a plurality of touch traces insulated from one another and located in the frame region (pg. 7 40 and 50 (examiner notes rough contacts are part of adhesive/glue); and

    PNG
    media_image2.png
    651
    901
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    250
    522
    media_image3.png
    Greyscale

each of the touch traces is arranged to be stacked, and an orthographic projection of each of the touch traces on the display substrate covers an orthographic projection of a part, located in the frame region, of the first optical adhesive on the display substrate.

    PNG
    media_image4.png
    357
    616
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    450
    964
    media_image5.png
    Greyscale



In regards to claim 2, Gis teaches the touch display panel according to claim 1, wherein the touch traces are respectively located on two layers.(fig. 8 (layer 40 and layer (50))
4.	In regards to claim 3, Gis teaches touch display panel according to claim 2, wherein each of the touch traces on the first layer is in each of gaps among the touch traces on the second layer. .(fig. 8 (layer 40 and gaps of layer (50))
In regards to claim 5, Gis teaches touch display panel according to claim 1  wherein a space among the touch traces is filled with a transparent adhesive material. (fig. 8 (20)) Examiner notes it does to say entirely filled). 
In regards to claim 10, Gis teaches (Currently Amended) a display device, comprising the touch display panel according to claim 1  (pg.2. 2nd para.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gis in view of Lin 2013/0162364 hereinafter, Lin.

In regards to claim 4, Gis fails to teach the touch display panel according to claim 2, wherein an orthographic projection of each of the touch traces on the first layer on the display substrate is provided with a region overlapped with an orthographic projection of each of the touch traces on the second layer on the display substrate.
	However, Lin teaches wherein an orthographic projection of each of the traces on the first layer on the display substrate is provided with a region overlapped with an orthographic projection of each of the traces on the second layer on the substrate. (fig. 1 (622 and 621_)at least one orthographic projection). 
. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gis in view of Son et al (20170199597) hereinafter, Son.

In regards to claim 6, Gis fails to teach (Currently Amended) the touch display panel according to claim 1 wherein each of the touch traces comprises a transparent electrode layer, a metal electrode layer and an oxide protection layer arranged to be stacked sequentially.
However, Son teaches wherein each of the touch traces comprises a transparent electrode layer [0040,0050], a metal electrode layer [0041] and an oxide protection layer [0040] (fig. 2 (460))[0044, 61] (claim 7) arranged to be stacked sequentially (fig. 1 and 2 (400 and 460, 440, and 420)).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Gis to further include wherein each of the touch traces comprises a transparent electrode layer, a metal electrode layer and an oxide protection layer arranged to be stacked sequentially as taught by Son in order to allow for greater flexibility [007-0012]

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gis in view of Kim et al (2015/0122623) hereinafter, Kim.

In regards to claim 7, Gis fails to teach (Currently Amended) the touch display panel according to claim 1 wherein the frame region further comprises: a chip substrate between the 
However, Kim teaches wherein a frame region further comprises: a chip substrate between the display substrate and the first optical adhesive; wherein an interface between the chip substrate and the first optical adhesive is the rough contact surface. [0050] (fig. 10 (230) 225))[031]. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Gis to further include wherein the frame region further comprises: a chip substrate between the display substrate and the first optical adhesive; wherein an interface between the chip substrate and the first optical adhesive is the rough contact surface as taught by Kim in order to save space. 

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/               Primary Examiner, Art Unit 2694